Case: 1:17-cv-00783-WOB-KLL Doc #: 35 Filed: 06/05/19 Page: 1 of 1 PAGEID #: 233

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

 

WESTERN DIVISION
S&S HEALTHCARE STRATEGIES Case No. 1:17cv783
LTD,
Judge William O. Bertelsman
Plaintiff,
Magistrate Judge Karen L. Litkovitz
V,
THREE RIVERS PROVIDER : ORDER SETTING NEW CASE
NETWORK, INC., ' SCHEDULE
Defendant.

 

Upon discussion with and agreement by all parties, and for good cause shown, the current

case schedule is hereby modified as follows:

Inspection of software — July 31, 2019

30(b)(6) Deposition of S&S Healthcare — August 30, 2019

Plaintiff / affirmative expert disclosure deadline — September 30, 2019
Defendant / Counterclaim Defendant expert disclosure deadline — October 31,
2019

Rebuttal expert disclosure deadline — November 29, 2019

Discovery deadline — December 31, 2019

Dispositive motion deadline — January 31, 2020

Final pre-trial conference — [early] May _, 2020

Trial —[early] May _, 2020

IT IS SO ORDERED.

MAGISTRATE As Zh. LITKOVITZ
